 Case 2:19-cv-00583-SPC-NPM Document 1 Filed 08/19/19 Page 1 of 6 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

GEORGE FLINTON

                                       Plaintiff,        CASE NO.:

                         v.


U.S. SAFETY, INC.,                                        JURY TRIAL DEMANDED
and FRANK SUBZDA, Individually,

                                   Defendants.
                                                     /

                      COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, GEORGE FLINTON (“Flinton” or “Plaintiff”), by and through his undersigned

counsel, sues Defendant, U.S. SAFETY, INC. (“U.S. Safety”) and FRANK SUBZDA (“Subzda”)

(collectively “Defendants”) and states as follows:

                                     NATURE OF ACTION

       1.       Plaintiff brings this action against Defendants, his employer, for failure to pay

overtime compensation in violation of the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201-

219 (“FLSA”).

                                         JURISDICTION

       2.       This Court has jurisdiction over this controversy pursuant to 29 U.S.C. § 216(b),

28 U.S.C. § 1331, and 28 U.S.C. § 1343.

       3.       At all times material to this action, Defendant U.S. Safety is a Florida Profit

Corporation. Defendant U.S. Safety is subject to the personal jurisdiction of the United States

District Court because it engages in substantial and not isolated activity within this judicial

district. Defendant is also subject to the personal jurisdiction of the United States District Court
 Case 2:19-cv-00583-SPC-NPM Document 1 Filed 08/19/19 Page 2 of 6 PageID 2



because it operates, conducts, engages in, and/or carries on business in the Middle District of

Florida. Specifically, Defendant’s principal place of business is located at 856 South Town &

River Dr., Fort Myers, Florida, 33919.

                                       FLSA COVERAGE

       4.       At all times material, Defendant U.S. Safety employed at least two or more

employees who handled, sold, or otherwise worked with goods or materials that had once moved

through interstate commerce.

       5.       At all times material, Defendant U.S. Safety had a gross sales volume of at least

$500,000 annually.

       6.       At all times material, Defendant U.S. Safety was and continues to be an

“enterprise engaged in commerce” within the meaning of the FLSA.

       7.       By virtue of having held and/or exercised the authority to: (a) hire and fire

employees of U.S. Safety; (b) determine the work schedules for the employees of U.S. Safety;

and (c) control the finances and operations of U.S. Safety, Defendant Subzda, is an employer as

defined by 29 U.S.C. §201 et. seq.

       8.       At all times material to this action, Plaintiff was an “employee” of Defendants

within the meaning of the FLSA.

       9.       At all times material to this action, Defendants were Plaintiff’s “employers”

within the meaning of the FLSA.

       10.      At all times material hereto, Plaintiff was “engaged in commerce” and subject to

individual coverage under the FLSA in that:

             a. The products and materials that Plaintiff used on a constant and continual basis,

                which were supplied to him by his employers to use on the job, moved through



                                                  2
 Case 2:19-cv-00583-SPC-NPM Document 1 Filed 08/19/19 Page 3 of 6 PageID 3



                interstate commerce; and

             b. Plaintiff regularly placed and received calls to and from out-of-state clients,

                prospective clients, subcontractors, suppliers, as well as purchased tools and

                supplies to further Defendants’ business purposes, and used the internet and

                Defendants’ computer system to perform his job duties.

       11.      At all times material hereto, the work performed by the Plaintiff was essential to

the business performed by Defendants.

                                               VENUE

       12.      Venue is proper in the United States District Court for the Middle District of

Florida based upon the following reasons:

             a. The unlawful pay practices alleged herein occurred in Fort Myers, Florida, in the

                Middle District of Florida.

             b. At all times material hereto, Defendant U.S. Safety was and continues to be a

                Florida Corporation registered with the Florida Department of Corporations, with

                a Florida Registered Agent and a license to do business within this judicial

                district.

             c. Defendants employed Plaintiff in the Middle District of Florida.

                                              PARTIES

       13.      At all times material hereto, Plaintiff was a resident of Lee County, Florida, in the

Middle District of Florida.

       14.      Defendant U.S. Safety was, and continues to be, a Florida Corporation, engaged

in the transaction of business in Lee County, Florida, with its principal place of business located

in Fort Myers, Florida.



                                                   3
 Case 2:19-cv-00583-SPC-NPM Document 1 Filed 08/19/19 Page 4 of 6 PageID 4



       15.     Upon information and belief, at all times material to this action, Defendant

Subzda was, and continues to be, a resident of Lee County, Florida.

                                      COUNT I
                   VIOLATION OF 29 U.S.C. § 207 (UNPAID OVERTIME)

       16.     Plaintiff realleges Paragraphs 1 through 15 as fully stated herein.

       17.     At all times material hereto, Defendant U.S. Safety was a Safety and Health

Management Services Corporation. Defendants evaluate, develop, and administer safety and

health programs for clients.

       18.     Defendants hired Plaintiff in October of 2015.

       19.     Plaintiff was hired by Defendants to work in the position of “Safety Consultant.”

       20.     Plaintiff’s responsibilities included meeting with customers, inspecting jobsites,

providing customers with reports regarding safety improvements and advice regarding OSHA

standards. Additionally, Plaintiff taught safety classes for Defendants’ customers and also

certified the customers’ employees on the operation of heavy machinery and other equipment.

       21.     Plaintiff was terminated on July 29, 2019.

       22.     During his employment, Plaintiff was paid on an hourly basis.

       23.     Since Plaintiff’s date of hire with Defendants, in addition to Plaintiff’s normal

regular work week, Plaintiff worked additional hours in excess of forty (40) per week for which

he was not compensated at the statutory rate of time plus one-half the regular rate for all hours

actually worked.

       24.     To avoid the payment of overtime compensation, Defendants had a policy and

practice to “roll” Plaintiff’s overtime hours over to a following workweek. Once Plaintiff worked

less than 40 hours in a week, Defendants would then add the previous overtime hours to his

timesheet, paying him his regular hourly rate.

                                                 4
 Case 2:19-cv-00583-SPC-NPM Document 1 Filed 08/19/19 Page 5 of 6 PageID 5



       25.      Plaintiff was entitled to be paid at the rate of time and one-half his regular hourly

rate for all hours worked in excess of the maximum hours provided for in the FLSA.

       26.      Defendants failed to pay Plaintiff overtime compensation in the lawful amount for

all hours worked in excess of the maximum hours provided for in the FLSA.

       27.      Defendants knew of and/or showed a willful disregard for the provisions of the

FLSA as evidenced by Defendants’ failure to compensate Plaintiff at the statutory rate of time

and one-half for the hours worked in excess of forty (40) hours per week when Defendants knew

or should have known such was due.

       28.      As a direct and proximate result of Defendants’ willful disregard of the FLSA,

Plaintiff is entitled to liquidated damages pursuant to the FLSA.

       29.      Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff has

suffered damages in an amount not presently ascertainable of unpaid overtime wages, plus an

equal amount of liquidated damages.

       30.      Plaintiff is entitled to an award of his reasonable attorney’s fees and costs

pursuant to 29 U.S.C. § 216(b).

       WHEREFORE, Plaintiff respectfully requests that judgement be entered in his favor

against Defendants:

             a. Declaring that Defendants have violated the maximum hour provisions of 29

                U.S.C. § 207;

             b. Awarding Plaintiff overtime compensation in amounts according to proof;

             c. Awarding Plaintiff liquidated damages in an equal amount to unpaid overtime;

             d. Awarding Plaintiff reasonable attorney’s fees and costs and expenses of this

                litigation pursuant to 29 U.S.C. § 216(b);



                                                  5
 Case 2:19-cv-00583-SPC-NPM Document 1 Filed 08/19/19 Page 6 of 6 PageID 6



          e. Awarding Plaintiff post judgement interest; and

          f. Ordering any other and further relief this Court deems to be just and proper.

                                        JURY DEMAND

      Plaintiff demands trial by jury on all issues so triable as of right.


Dated: August 19, 2019

                                                      Respectfully submitted,

                                                      /s/ Jason L. Gunter
                                                      Jason L. Gunter, Esq.
                                                      Florida Bar No.: 0134694
                                                      jason@gunterfirm.com
                                                      Conor P. Foley, Esq.
                                                      Florida Bar No.: 111977
                                                      conor@gunterfirm.com

                                                      GUNTERFIRM
                                                      1514 Broadway, Ste. 101
                                                      Ft. Myers, FL 33901
                                                      Telephone: (239) 334-7017
                                                      Facsimile: (239) 236-8008




                                                 6
